Title: To James Madison from Elias Boudinot, 5 November 1803
From: Boudinot, Elias
To: Madison, James



Sir,
Mint of the United States Philada. 5th. Novr. 1803
Your favor of the 6th. Ultimo came to hand before the Mint was opened, which has occasioned the delay of this answer.
The Charge against the Chief-Coiner greatly surprised me, as I thought such a thing almost impossible without my knowledge. I was aware, that he had a small Shop in the neighborhood of the Mint, where he kept a Journeyman for the purpose of cleaning and mending Clocks and Watches under his superintendance, as he was unable to support his family on his Salary. Nothing in this business could require the use of Iron, Steel or Coals, but in the smallest way. I had been very attentive to his conduct in this respect, that the Mint might not be imposed to the least disadvantage by this indulgence. I found, that this work done in his Shop was chiefly of the trifling kind, and could noways interfere with his duty in the Mint. However, last I might have been deceived, I determined to make a formal Examination into the business. Accordingly the Notice No. 1. was left at George Breining’s usual place of abode. The Doorkeeper was informed by his wife, that he had some time since left her in great distress, and she knew not what had become of him. Yesterday I sent again to his house; but he had not yet been heard of. I then proceeded to an Examination of the principal Workmen of the Mint separately, in presence of some of the Officers of the Mint as could attend. The charge appeared to be unfounded, or if any pretext whatever, it merely consisted in some trifling things done in the recess of the working hours. It would be impossible to prevent and impolite to forbid a Workman, when he wanted it, from making a hook or a rivet for himself, especially while their Wages are lower than is given out of the Mint. My opinion is, that the public Interest has been carefully attended to, and there is no colour for the Charge brought against the Chief-Coiner by Breining. Indeed I think as the whole business of the Mint is chequed, it would be impossible, without a combination of several Officers at a time.
For the President’s satisfaction I enclose the Examinations No. 2. on which I found my opinion as well as on my own knowledge. They were taken under the impression, that they were all to be sworn to; but as Mr. Voigt is a respectable old man, and has been a public servant for many years, and was much hurt by the Charge, I did not think it best to call in a Magistrate, till you saw the Examinations and requested the attestation of an oath. It was also saving some expences. On the least intimation it shall be done.
I have a confident hope, that the President will be satisfied with the injustice of the Charge, and if so, it would be gratifying to Mr. Voigt to know it, as he seems to lay it greatly to heart. I have inquired into Breining’s Character and find, that altho’ he behaved well in the Mint, till having taken umbrage at Mr. Voigt’s refusing to get his Wages raised, he demanded his discharge and afterwards went off with a woman of bad fame and left his wife in great poverty and distress. I have the honor to be with great respect Sir, Your very humble servant
(signed)   Elias Boudinot D. M.
 

   
   Letterbook copy and letterbook copy of enclosures (DNA: RG 104, Domestic Letters and Statements of Mint); letterbook copy (DNA: RG 104, Letters Sent by Director of Mint, vol. 1). For enclosures, see nn. 2 and 3.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:498.



   
   The enclosure was a copy of Boudinot to Breining, 15 Oct. 1803 (2 pp.; with a 2 Nov. 1803 certification of delivery by doorkeeper Martin Summer), asking Breining to name a convenient time for an examination into the charges he had lodged against Voight.



   
   The enclosure was a copy of the 4 Nov. 1803 examination (5 pp.) of Voight’s assistant, Adam Eckfeldt, and employees Lodewyck Sharpe, William Littlewood, John Shreiner, and Lewis Betting, who described work patterns at the Mint and expressed their belief in Voight’s innocence of the charges.



   
   Henry Voight, who had been appointed chief coiner by George Washington in 1793, retained his position at the Mint until his death in February 1814 (George Greenlief Evans, Illustrated History of the United States Mint with a Complete Description of American Coinage … [Philadelphia, 1887], p. 109).


